Name: Commission Regulation (EEC) No 647/86 of 28 February 1986 laying down certain detailed rules for the application of the supplementary trade mechanism to viticultural products
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar
 Date Published: nan

 No L 60 / 50 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 647 / 86 of 28 February 1986 laying down certain detailed rules for the application of the supplementary trade mechanism to viticultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 83 ( 1 ) thereof, Having regard to Council Regulation (EEC ) No 569 / 86 of 25 February 1986 laying down general rules of application of the supplementary trade mechanism (STM) ( ! ), and in particular Article 7(1 ) thereof, Whereas Commission Regulation (EEC ) No 574 / 86 ( 2 ) lays down detailed rules for the application of the supplementary trade mechanism ; whereas certain specific conditions should be laid down for the application of that mechanism to viticultural products ; Whereas a forward estimate is to be drawn up at the beginning of each marketing year in the light of the estimated production and consumption of the products in question in Spain and in the Community as constituted at 31 December 1985 ; whereas a specific estimate is to be drawn up for the period 1 March to 31 August 1986 ; whereas , on the basis of those estimates , the indicative ceilings should be as shown in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee , HAS ADOPTED THIS REGULATION : Article 1 1 . The indicative import ceilings referred to in Article 93 ( 1 ) of the Act of Accession shall be as follows for viticultural products : ( a ) Indicative ceilings for imports into the Community as constituted at 31 December 1985 : CCT heading No Description Indicative ceiling for 1985 / 86 (1 March 1986 to 31 August 1986 ) Indicative ceiling for 1986 / 87 (1 September 1986 to 31 August 1987 ) a ) 20 . 07 A I B I a ) 1 Bib ) 1 Grape juice ( including grape must ), whether or not containing added sugar , but unfermented , for the addition of alcohol 778 tonnes 1 715 tonnes 22.04 Grape musts , in fermentation or with fermentation arrested otherwise than by the addition of alcohol 50 hi 110 hi 22.07 A Piquette   22.10 A Wine vinegar 50 hi 110 hi 23.05 A Wine lees  23.06 A I Grape marc  b ) 22.05 A B Sparkling wine 1 1 100 hi 24 200 hi c ) 22.05 ex C I ex C II Wine of fresh grapes other than those referred to in b ) 399 000 hi 878 000 hi d ) 22.05 ex C III ex C IV Liqueur wine 660 000 hi 1 452 000 hi (!) OJ No L 55 , 1 . 3 . 1986 , p . 106 . ( 2 ) OJ No L 57 , 1 . 3 . 1986 , p . 1 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 51 ( b ) Indicative ceilings for imports into Spain : CCT heading No Description Indicative ceiling for 1985 / 86 (1 March 1986 to 31 August 1986 ) Indicative ceiling for 1986 / 87 (1 September 1986 to 31 August 1987 ) a ) 20.07 A I B I a ) 1 B I b ) 1 Grape juice ( including grape must ), whether or not containing added sugar , but unfermented , for the addition of alcohol 10 hi 12 hi 22.04 Grape must , in fermentation or with fermentation arrested otherwise than by the addition of alcohol 10 hi 12 hi 22.07 A Piquette   22.10 A Wine vinegar   23.05 A Wine lees   23.06 A I Grape marc   b ) 22.05 A B Sparkling wine 2 520 hi 5 500 hi c ) 22.05 ex C I ex C II Wine of fresh grapes other than those referred to in b ) 12 500 hi 27 500 hi d ) 22.05 ex C III ex CIV Liqueur wine 12 000 hi 20 000 hi Article 2 1 . Where the Common Customs Tariff subheading specifies the product's alcoholic strength a tolerance of 0,4 % vol shall be allowed for the purposes of the application of STM licences . Where the provisions of the first subparagraph are applied , box 20 of the STM licence shall include one of the following indications :  Tolerance 0,4% vol ,  Toleranz 0,4% vol ,  Ã Ã ½Ã ¿Ã Ã ® 0,4% vol ,  Tolerance of 0,4% vol ,  Tolerancia del 0,4% vol ,  TolÃ ©rance de 0,4% vol ,  Tolleranza di 0,4% vol ,  Tolerantie van 0,4% vol ,  TolerÃ ¢ncia de 0,4% vol . 2 . The colour of the wine or must shall be specified in box 7 of the application for an STM licence . An application for an STM licence may be made in respect of several products falling within different tariff subheadings , in which case the information in boxes 7 and 8 of the application must be given as follows : ( a ) box 7 : Fruit juices ( including grape must), concentrated , of a density of not less than 1,240 g / cm3 at 20 °C , and box 8 : ex 20.07 : No L 60 / 52 Official Journal of the European Communities 1 . 3 . 86 (b ) box 7 : Fruit juices ( including grape must ), other than concentrated , and box 8 : ex 20.07 B I ; ( c ) box 7 : Wine of fresh grapes , and box 8 : ex 22.05 C. The description of the products and the tariff subheadings in the STM licence shall be the same as in the application . Article 3 1 . The STM licences referred to in Article 2 of Regulation (EEC ) No 574 / 86 shall be valid for three months from the day on which they were applied for . 2 . Article 5 of Regulation (EEC) No 3388 / 81 shall apply in respect of STM import licences ( M. Article 4 The security to be lodged in respect of STM licences shall be as follows : CCT heading No Description Amount of security ( by net weight or volume of product ) 20.07 Fruit juices ( including grape must ) and vegetable juices , unfermented and not containing added sugar : A I Of a density exceeding 1,33 g / cm 3 at 20 °C : Grape juice ( including grape must ) 2 ECU / 100 kg B I Of a density of 1,33 g / cm 3 or less at 20 °C : Grape , apple and pear juice ; mixtures of apple and pear juice : a ) 1 . aa ) bb ) b ) 1 . aa ) bb ) Of a value exceeding 22 ECU per 100 kg net weight : Grape juice ( including grape must ): Concentrated Other Of a value of 22 ECU or less per 100 kg net weight : Grape juice ( including grape must ): Concentrated Other 2 ECU / 100 kg 1 ECU / 100 kg 2 ECU / 100 kg 1 ECU / 100 kg 22.04 Grape must , in fermentation or with fermentation arrested otherwise than by the addition of alcohol 1 ECU / hl 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A B Sparkling wine Wine other than that referred to in A in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C 2 ECU / hl 2 ECU / hl ( ») OJ No L 341 , 28 . 11 . 1981 , p. 19 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 53 CCT heading No Description Amount of security ( by net weight or volume of product ) 22.05 (cont'd) C I II III IV v Other : Of an actual alcoholic strength by volume not exceeding 13 % vol Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol , with the exception of liqueur wine Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , with the exception of wine fortified for distillation and liqueur wine Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol , with the exception of wine fortified for distillation and liqueur wine Of an actual alcoholic strength by volume exceeding 22 % vol , with the exception of wine fortified for distillation and liqueur wine 1 ECU / hl 1 ECU / hl 1 ECU / hl 1 ECU / hl 1 ECU / hl Additional note 4 b ) to Chapter 22 Wine fortified for distillation 1 ECU / hl Additional note 4 c) to Chapter 22 Liqueur wine 2 ECU / hl Article 5 1 . The provisions of paragraph 1 , the first subparagraph of paragraph 2 and paragraphs 3 and 4 of Article 2 and Articles 3 , 4 and 5 of Regulation (EEC ) No 3388 / 81 shall apply in respect of STM import licences . 2 . In the case of the products referred to in Article 1 ( 2 ) ( c ) with the exception of fresh grapes other than table grapes and (d ) of Regulation (EEC) No 337 / 79 the period of validity of the STM import licences and the amount of security to be lodged shall be the same as those specified in Articles 3 and 4 . Article 6 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President